Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. The Applicant argues that a person of ordinary skill in the art would find motivation to combine the previously cited prior art references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Applicant argues that the motivation to combine involving traffic safety cannot apply to these claims, as “the vehicle would have already traveled over those deflections, and it would be too late to take any action that would have any impact on the safety of that vehicle.”  The Examiner respectfully disagrees.  Examiner submits that that Applicant has misinterpreted Examiner’s statement of the motivation to combine.  Examiner did not phrase this motivation to correct any previous actions of a host vehicle, or to avoid potentially hazardous situations as a vehicle travels.  Examiner stated a motivation “to gather and evaluate travel safety information about sections of roads over which a vehicle is likely to travel” as part of an overall data storage and evaluation goal that the host vehicle seeks to fulfill.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-59 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda, et al., US 2015/0290995 A1, in view of Breed, US 2010/0280751 A1.
As per Claim 21, Kanda teaches a method of characterizing a road surface (¶¶ 32-35) including, the method comprising: 
driving over the road surface including a vertical deflection (¶¶ 82-83); 
sensing a sequence of vertical motion of a portion of a vehicle to obtain vehicle motion data while driving over the vertical deflection (¶¶ 87-88); and 
determining one or more characteristics of the vertical deflection based on the vehicle motion data (¶¶ 91, 93, 95). 
Kanda does not expressly teach detecting the one or more characteristics of the vertical deflection with a backward-looking sensor after driving over the vertical deflection.  Breed teaches detecting the one or more characteristics of the vertical deflection with a backward-looking sensor after driving over the vertical deflection (¶¶ 133-134).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the road surface detection system of Kanda with the sensor system of Breed, in order to gather and evaluate travel safety information about sections of roads over which a vehicle is likely to travel.  
As per Claim 22, Kanda does not expressly teach that the backward-looking sensor is activated by threshold vertical motion of the portion the vehicle.  Breed teaches that the backward-looking sensor is activated by threshold vertical motion of the portion the vehicle (¶ 548; e.g., as a camera senses “transmission[s] from stoplight[s]”).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 23, Kanda teaches that the portion of the vehicle is an unsprung mass of the vehicle (¶¶ 29, 32).
As per Claim 24, Kanda teaches that the threshold vertical motion is a threshold acceleration (¶¶ 119-120).
As per Claim 25, Kanda teaches that the threshold vertical motion is a threshold velocity (¶¶ 118-119).
As per Claim 26, Kanda does not expressly teach that the one or more characteristics of the vertical deflection are detected by the backward-looking sensor after a time delay following a threshold vertical motion of the portion of the vehicle.  Breed teaches that the one or more characteristics of the vertical deflection are detected by the backward-looking sensor (¶¶ 133-134) after a time delay following a threshold vertical motion of the portion of the vehicle (¶ 163).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 27, Kanda does not expressly teach comparing the one or more characteristics based on the vertical motion data and the one or more characteristics detected by the backward-looking sensor.  Breed teaches comparing the one or more characteristics based on the vertical motion data (¶ 170) and the one or more characteristics detected by the backward-looking sensor (¶¶ 133-134).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 28, Kanda teaches that the one or more characteristics include a size of the vertical deflection (¶¶ 91-93).
As per Claim 29, Kanda teaches that the one or more characteristics include a type of the vertical deflection (¶¶ 93, 95).
As per Claim 30, Kanda does not expressly teach that the backward-looking sensor is an optical sensor.  Breed teaches that the backward-looking sensor is an optical sensor (¶¶ 133-134).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 31, Kanda does not expressly teach that the optical sensor is a camera.  Breed teach that the optical sensor is a camera (¶¶ 133-134).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 32, Kanda does not expressly teach that the sequence of vertical motion of portion of the vehicle is sensed by an accelerometer.  Breed teaches that the sequence of vertical motion of portion of the vehicle is sensed by an accelerometer (¶¶ 111-113).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 33, Kanda does not expressly teach that the vertical deflection is a depression or an extrusion.  Breed teaches that the vertical deflection is a depression or an extrusion (¶ 274; “potholes, ice and the like”).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 34, Kanda teaches a method of characterizing a road surface (¶¶ 32-35) including, the method comprising:
step (a) driving over a portion of the road surface (¶¶ 82-83); and
step (b) determining one or more characteristics of the portion of the road surface while driving over the portion of the road surface using vertical motion of a portion of a vehicle (¶¶ 85-88). 
Kanda does not expressly teach: step (c) detecting the one or more characteristics of the portion of the road surface with a backward-looking sensor after driving over the portion of the road surface.  Breed teaches: step (c) detecting the one or more characteristics of the portion of the road surface with a backward-looking sensor (¶¶ 133-134) after driving over the portion of the road surface (¶ 151).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 35, Kanda does not expressly teach comparing the characteristics determined in (b) with the characteristics detected in (c).  Breed teaches comparing the characteristics determined in (b) with the characteristics detected in (c) (¶¶ 169, 183).  
As per Claim 36, Kanda does not expressly teach that the backward-looking sensor is activated by threshold vertical motion of the portion the vehicle.  Breed teaches that the backward-looking sensor is activated by threshold vertical motion of the portion the vehicle (¶ 548; e.g., as a camera senses “transmission[s] from stoplight[s]”).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 37, Kanda teaches that the portion of the vehicle is an unsprung mass of the vehicle (¶¶ 29, 32).
As per Claim 38, Kanda teaches that the threshold vertical motion is a threshold vertical acceleration (¶¶ 119-120).
As per Claim 39, Kanda teaches that the threshold vertical motion is a threshold vertical velocity (¶¶ 118-119).
As per Claim 40, Kanda does not expressly teach that the one or more characteristics of the portion of the road surface are detected by the backward-looking sensor after a time delay following a threshold vertical motion of the portion of the vehicle.  Breed teaches that the one or more characteristics of the vertical deflection are detected by the backward-looking sensor (¶¶ 133-134) after a time delay following a threshold vertical motion of the portion of the vehicle (¶ 163).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 41, Kanda does not expressly teach that the backward-looking sensor is an optical sensor.  Breed teaches that the backward-looking sensor is an optical sensor (¶¶ 133-134).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 42, Kanda does not expressly teach that the optical sensor is a camera.  Breed teach that the optical sensor is a camera (¶¶ 133-134).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 43, Kanda does not expressly teach that the vertical motion of the portion of the vehicle is sensed by an accelerometer.  Breed teaches that the sequence of vertical motion of portion of the vehicle is sensed by an accelerometer (¶¶ 111-113).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 44, Kanda teaches a method of characterizing a road surface (¶¶ 32-35), the method comprising: 
driving over the road surface (¶¶ 82-83); 
detecting one or more characteristics of a portion of the road surface with a forward-looking sensor (¶ 75) before driving over the portion of the road surface (¶¶ 87-88); and 
sensing a sequence of vertical motion of a portion of a vehicle to obtain vehicle motion data while driving over the portion of the road surface (¶¶ 85-88). 
Kanda does not expressly teach comparing the detected one or more characteristics with the vehicle motion data.  Breed teaches comparing the detected one or more characteristics with the vehicle motion data (¶¶ 169, 183, 186).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 45, Kanda does not expressly teach: determining if the one or more characteristics match the vehicle motion data; and calibrating the forward-looking sensor if the one or more characteristics do not match the vehicle motion data.  Breed teaches: 
determining if the one or more characteristics match the vehicle motion data (¶¶ 169, 183); and 
calibrating the forward-looking sensor if the one or more characteristics do not match the vehicle motion data (¶¶ 111-112).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 46, Kanda does not expressly teach that calibrating the forward-looking sensor includes re-aligning the forward-looking sensor.  Breed teaches that calibrating the forward-looking sensor includes re-aligning the forward-looking sensor (¶ 199; as sensor angles are changed).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 47, Kanda does not expressly teach alerting a user if the one or more characteristics do not match the vehicle motion data.  Breed teaches alerting a user if the one or more characteristics do not match the vehicle motion data (¶ 115).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 48, Kanda does not expressly teach generating a predicted vehicle portion motion profile based on the one or more characteristics.  Breed teaches generating a predicted vehicle portion motion profile based on the one or more characteristics (¶ 112).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 49, Kanda does not expressly teach that the predicted vehicle portion motion profile includes predicted vertical displacement of the portion of the vehicle.  Breed teaches that the predicted vehicle portion motion profile includes predicted vertical displacement of the portion of the vehicle (¶¶ 109, 114).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 50, Kanda does not expressly teach that the predicted vehicle portion motion profile includes predicted vertical acceleration of the portion of the vehicle.  Breed teaches that the predicted vehicle portion motion profile includes predicted vertical acceleration of the portion of the vehicle (¶¶ 111-113, 117).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 51, Kanda does not expressly teach that the predicted vehicle portion motion profile includes predicted vertical velocity of the portion of the vehicle.  Breed teaches that the predicted vehicle portion motion profile includes predicted vertical velocity of the portion of the vehicle (¶¶ 114, 117).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 52, Kanda teaches that the portion of the vehicle includes an unsprung mass of the vehicle (¶¶ 81-83).  
As per Claim 53, Kanda teaches that the one or more characteristics include a type of a vertical deflection (¶¶ 93, 95).
As per Claim 54, Kanda teaches that the one or more characteristics include a size of a vertical deflection (¶¶ 91-93).
As per Claim 55, Kanda teaches that the sequence of vertical motion is sensed by an accelerator (¶¶ 103, 110).
As per Claim 56, Kanda does not expressly teach that the forward-looking sensor is an optical sensor.  Breed teaches that the backward-looking sensor is an optical sensor (¶¶ 133-134).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 57, Kanda does not expressly teach that the optical sensor is a LIDAR sensor.  Breed teaches that the optical sensor is a LIDAR sensor (¶¶ 146, 152).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 58, Kanda does not expressly teach that that the camera is used to classify or confirm a characteristic of a defect or an object, responsible for the vertical deflection, and wherein the defect or the object is associated with the road surface.  Breed teaches that that the camera is used to classify or confirm a characteristic of a defect or an object, responsible for the vertical deflection, and that the defect or the object is associated with the road surface (¶¶ 130, 153).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 59, Kanda does not expressly teach that that the characteristic is selected from the group consisting of: a type of the defect or the object and the size of the defect or the object.  Breed teaches that that the characteristic is selected from the group consisting of: a type of the defect or the object and the size of the defect or the object (¶¶ 130, 153).  See Claim 21 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661